Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 27 July 2022, the following has occurred: Claims 1, 7, 9, and 16 have been amended. 
Claims 1-20 are pending.

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/093,108 dated 17 December 2014.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 9, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a device method for receipt and formatting of patient data.
The limitations of (Claim 1 being representative) search for communication envelopes of unknown monitoring devices as the emergency scene and establish communication with a plurality of different monitoring devices associated with the particular patient at the emergency scene that are in a range during the search, rank the monitoring devices based upon one of a relevancy data score and a contextual data score of the patient data; format the patient data based upon the ranking of the plurality of monitoring devices derived from the at least one of the relevancy data score and the contextual data score; and optionally authorize access to the data, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. Alternately, as drafted, is a process that, under the broadest reasonable interpretation, covers a mental process (see Decision on Appeal dated 17 February 2022 at Pg. 9).
That is, other than reciting a mobile healthcare hub having a processor, non-transitory memory, a display, a mobile communications device, and programmed with various modules, the claimed invention amounts to managing personal behavior or interaction between people (i.e., a person or persons following a set of rules). For example, but for the mobile healthcare hub, the claims encompass a person collecting patient data from patient monitoring devices within a range, deciding what data to display, and causing display of the data. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a mobile healthcare hub that implements the identified abstract idea. The mobile healthcare hub is not described by the applicant and is recited at a high-level of generality (i.e., a generic server performing a generic computer functions of computing, determining, and selecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component (see, e.g., Pg. 12, Lns. 10-13). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim further recites the additional element(s) of communicating with medical devices based on proximity. The communicating step is recited at a high level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere collection or transmission of data, which is a form of extra-solution activity. Alternately, the communication with a medical device based on proximity (i.e., via Bluetooth) merely generally links the additional element(s) to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile healthcare hub to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of communicating with medical devices based on proximity was considered extra-solution activity (or alternatively generally linking). This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Further, the prior art of record indicates that communicating with medical devices based on proximity (i.e., via Bluetooth) is well-understood, routine, and conventional (see Martin et al. US20130096641 at Fig. 19, Para. 0143, 0222; see Biasi et al. US2015/01554364 at Para. 0120). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 2-8, 10-15, and 17-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Claim(s) 2, 6, 10, 14, 17 merely further describe(s) the types of monitoring devices. Claim(s) 3, 4, 5, 11, 12, 13, 18 merely further describe(s) the mobile healthcare hub. Claim(s) 6, merely describe(s) storing data to a particular location upon occurrence of a condition, where the global healthcare hub merely generally links the claimed invention to a particular technological environment and is a well-understood, routine, and conventional element (see Martin at Fig. 1, Para. 0132 describing a storage server (a global healthcare hub, which is undefined); see Baker at Para. 0041, 0049 describing a patient monitor / gateway (a global healthcare hub, which is undefined)). Claim(s) 7, 19 merely further describe(s) how communication occurs. Claim(s) 8, 15 merely further describe(s) storing additional data. Claim(s) 20 merely further describe(s) merely further describe(s) the mobile healthcare hub and what data received. When viewed either alone or in combination these features do not remove the claimed invention from being directed to an abstract idea nor do they provide a “practical application” or “significantly more.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected for lack of adequate written description. 
Claims 1, 9, and 16 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing. This is a new matter rejection.
Specifically, the claims recite (Claim 1 being representative) “a communications module configured to search for communication envelopes of unknown monitoring devices at the emergency scene and to establish communications ...upon the mobile healthcare hub entering, during the search, the communication envelopes of the plurality of different monitoring devices....” The as-filed disclosure is silent as to searching for unknown monitoring devices and establishing communications during a search, as underlined above. The as-filed disclosure discusses connecting do devices via Bluetooth (see Spec. Pg. 10-11, 18, 19), but there is nothing in the as-filed disclosure that describes searching for envelopes for unknown devices. As such, this constitutes new matter.
Claims 1, 9, and 16 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing. This is a new matter rejection.
Specifically, the claims recite (Claim 1 being representative) “an information monitoring module configured, ..., rank the plurality of different monitoring devices based upon at least one of a relevancy data score and a contextual data score of the patient data….” The as-filed disclosure is silent as to ranking of devices. See Specification at Pg. 11, Lns. 3-15 which is the only location where ranking and scores are mentioned in the as-filed disclosure and which describes ranking patient data based on the scores without regard for which device the patient data was received. As such this constitutes new matter. The as-filed claims and drawings also fail to provide support for this feature.
Claims 1, 9, and 16 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing.
Specifically, the claims recite (Claim 1 being representative) “an information monitoring module configured, ..., rank the plurality of different monitoring devices based upon at least one of a relevancy data score and a contextual data score of the patient data….” The Applicant has provided no disclosure of how the relevancy data score and contextual data score are used to rank the monitoring devices. The Specification at Pg. 10, Ln. 21 –Pg. 11, Ln. 8 states: 

    PNG
    media_image1.png
    302
    1475
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    673
    1480
    media_image2.png
    Greyscale

As can be seen, there is no specific description as to how the relevancy data score and contextual data score are used to rank the monitoring devices. The claimed information monitoring module that utilizes scores to perform undisclosed ranking based on the scores amounts to a black box into which information is inputted and a result is received; however, there is no disclosure as to what occurs in the box. As such, the claimed invention lacks adequate written description. MPEP 2161.01.
	The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of score calculation and data manipulation based on the score(s) (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the score calculation and data manipulation based on the score(s) is specifically performed with respect to the Applicant’s claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-13, and 15-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Martin et al. (U.S. Pre-Grant Patent Publication No. 2013/0096649) in view of Douglass et al. (U.S. Pre-Grant Patent Publication No. 2016/0042146).

REGARDING CLAIM 1
Martin teaches the claimed mobile healthcare hub for remotely accessing patient data including at least one of measurement data and historic data for a particular patient, the mobile healthcare hub comprising:
at least one processor; [Fig. 18, Para. 0114, 0217-0219 teaches a Back Of Ambulance device (“BOA”) having a processor.]
a non-transitory memory coupled to the at least one processor; [Fig. 18, Para. 0217, 0218, 0220 teaches that the BOA has memory that is communicatively coupled to the processor.]
a display coupled to the at least one processor; and [Fig. 1, Para. 0114-0116, 0221 teaches that the BOA has a display.]
wherein the non-transitory memory is encoded with modules including instructions for execution by the at least one processor, [Para. 0217-0219 teaches that the BOA has machine-executable instruction, which are interpreted to loaded in the memory of the BOA as is known in the art. The machine-executable instruction (i.e., programming) is interpreted to comprise modules for carrying out its described functionality (the Examiner noting that the various labels applied to the modules represent non-functional descriptive information).] the modules including:
a communications module configured to search for communication envelopes of unknown monitoring devices at the emergency scene and to establish communications by the mobile communication device with the plurality of different monitoring devices associated with the particular patient at the emergency scene [Para. 0167, 0170, 0232 teaches a communications engine that automatically finds new medical devices (i.e., unknown monitoring devices) and enters them into the known device list. This occurs in the emergency vehicle which is the emergency scene and the device(s) is/are associated with the patient when they are in the emergency vehicle.] upon the mobile healthcare hub entering, during the search, the communication envelopes of the plurality of different monitoring devices [Fig. 13, 14, Para. 0167, 0170, 0232 teaches that the communications engine automatically finds new medical devices (i.e., unknown monitoring devices) and enters them into the known device list. This is interpreted to occur continuously, as in known in the art of Bluetooth-enabled devices. Para. 0144, 0167 teaches that the medical devices are connected via Bluetooth, which only provides for connection upon the devices being within a communication range (a communication envelope) as is known in the art. Para. 0220 teaches multiple devices.] 
an information monitoring module configured to, upon the communications module establishing communications by the mobile communication device with the plurality of different monitoring devices, [...] [Para. 0114, 0120, 0121, 0129 teaches that patient monitoring device data from connected devices is received, organized, and displayed on the BOA device according to a display template. This can only occur when communication (via Bluetooth) is established with the devices. Fig. 19, Para. 0143, 0222 teaches that communication occurs via Bluetooth meaning that the BOA necessarily has a Bluetooth transmitter/receiver (a mobile communication device).] 
a display formatting module configured to format a display of the patient data on the display based upon […] the plurality of monitoring devices […] for each monitoring device of the plurality of different monitoring devices. [Fig. 4-6, 8, 10 and associated text, Para. 0129 teaches displaying both clinical and non-clinical (i.e., charting) data on the display according to a useful format.]
Martin may not explicitly teach
rank the plurality of different monitoring devices based upon at least one of a relevancy data score and a contextual data score of the patient data by the information monitoring module of each monitoring device of the plurality of different monitoring devices; and
based upon the ranking of the plurality of different monitoring devices derived from the at least one of the relevancy data score and the contextual data score
Douglass at Para. 0034, 0045 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to calculate a relevancy score associated with patient data and to display an ordered list of data based on the score
rank the plurality of different monitoring devices based upon at least one of a relevancy data score and a contextual data score of the patient data by the information monitoring module of each monitoring device of the plurality of different monitoring devices; and [Douglass at Para. 0045 teaches processing patient data (the received data of Martin) to arrive at a relevancy score for received medical device information. Douglass at Para. 0046 teaches that the medical applications that meet the relevance score are placed in an ordered list (a rank). Thus the ordered list is “base on” the relevance score. The Examiner notes that there is no description whatsoever of how the medical devices are ranked based on the relevance score (or the contextual data score).]
based upon the ranking of the plurality of different monitoring devices derived from the at least one of the relevancy data score and the contextual data score [Douglass at Para. 0034, 0045 teaches creating a list of ordered medical applications (the devices of Martin) based on the relevancy score where the list is ordered by importance. Douglass at Para. 0013, 0037 teaches that the medical applications include “hardware medical devices.” Para. 0048 teaches that the list is displayed (interpreted as the displayed clinical and non-clinical data of Martin).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection, analysis, and display system of Martin to calculate a relevancy score associated with patient data and to display an ordered list of data based on the score as taught by Douglass, with the motivation of improving patient treatment quality (see Douglass at Para. 0067).

REGARDING CLAIM 2
Martin/Douglass teaches the claimed mobile healthcare hub of Claim 1. Martin/Douglass further teaches
wherein the plurality of different monitoring devices include at least teo of: (i) a defibrillator or pacer module, (ii) a patient monitoring module, (iii) a patient health history portal, (iv) a home monitoring portal, (v) home health devices or sensors, (vi) a ventilator, (vii) a cardiopulmonary resuscitation module, or (viii) a temperature modulation module. [Martin at Para. 0112 teaches that one of the monitoring devices may be a defibrillator and another may be sensors. Martin at Para. 0209 further teaches that the device may be a patient monitor or ventilation device.]

REGARDING CLAIM 3
Martin/Douglass teaches the claimed mobile healthcare hub of Claim 1. Martin/Douglass further teaches
wherein the mobile communication device includes an electronic interface configured for at least one of wired or wireless communication with the plurality of different monitoring devices. [Martin at Para. 0099, 0144, 0222 teaches a transceiver which is part of the communications functionality.]

REGARDING CLAIM 4
Martin/Douglass teaches the claimed mobile healthcare hub of Claim 1. Martin/Douglass further teaches
further comprising a port [Martin at Para. 0218, 0219 teaches that the BOA has a communication port.] for connecting to an ultrasound probe for acquiring additional patient data. [The Examiner notes that “for connecting…” is an intended use of the port and does not materially distinguish the claim over the prior art.]

REGARDING CLAIM 5
Martin/Douglass teaches the claimed mobile healthcare hub of Claim 1. Martin/Douglass further teaches
further comprising a bar code scanner for acquiring additional data. [Martin at Para. 0231 teaches that the BOA is coupled to a bar code scanner. The Examiner notes that “for acquiring…” is an intended use of the port and does not materially distinguish the claim over the prior art.]

REGARDING CLAIM 7
Martin/Douglass teaches the claimed mobile healthcare hub of Claim 1. Martin/Douglass further teaches
further comprising a security module configured to authorize access to the monitoring devices by the mobile healthcare hub when the mobile healthcare hub enters the communication envelopes of the monitoring device. [Fig. 19, Para. 0143, 0222 teaches that the BOA is configured to pair (i.e., access) with the devices via Bluetooth functionality. This is interpreted as authorizing access, a phrase which is not defined by the Applicant.]

REGARDING CLAIM 8
Martin/Douglass teaches the claimed mobile healthcare hub of Claim 1. Martin/Douglass further teaches
wherein the memory stores links [Martin at Fig. 29B, 37, Para. 0118, 0124 teaches that the patch notes store phone numbers (links, which are undefined) for the hospital/physician.] for connecting with healthcare specialists through the mobile healthcare hub. [The Examiner notes that “for connecting…” is an intended use of the links and does not materially distinguish the claim over the prior art.]

REGARDING CLAIM(S) 9
Claim(s) 9 is/are analogous to Claim(s) 1 and 7, thus Claim(s) 9 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 7.

REGARDING CLAIM(S) 10-13 AND 15
Claim(s) 10-13 and 15 is/are analogous to Claim(s) 2-5 and 8, respectively, thus Claim(s) 10-13 and 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2-5 and 8.

REGARDING CLAIM(S) 16
Claim(s) 16 is/are analogous to Claim(s) 1, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 17, 18, AND 19
Claim(s) 17, 18, and 19 is/are analogous to Claim(s) 2, 3, and 7, respectively, thus Claim(s) 17, 18, and 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2, 3, and 7.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Martin et al. (U.S. Pre-Grant Patent Publication No. 2013/0096649) in view of Douglass et al. (U.S. Pre-Grant Patent Publication No. 2016/0042146) in view of Baker et al. (U.S. Pre-Grant Patent Publication No. 2012/0003933).

REGARDING CLAIM 6
Martin/Douglass teaches the claimed mobile healthcare hub of Claim 1. Martin/Douglass further teaches
wherein the mobile healthcare hub is further configured to upload the patient data to a global healthcare hub […]. [Martin at Para. 0132, 0133 teaches that data from the devices stored by the BOA device are is transmitted to a storage server (a global healthcare hub).]
Martin may not explicitly teach
upon the global mobile healthcare hub entering a vicinity of the mobile healthcare hub.
Baker at Para. 0041, 0049, 0079, 0093 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to transmit patient data from one device to another when the devices are within proximity with one another
upon the global mobile healthcare hub entering a vicinity of the mobile healthcare hub. [Baker at Para. 0049 teaches that a primary gateway (the BOA of Martin) transmits patient context data (interpreted as the patient sensor data of Martin) to an alternate gateway (a global mobile healthcare hub) when the gateways are in range (interpreted as the alternate gateway entering a vicinity of the primary gateway). Baker at Para. 0041, 0093 teaches that a patient monitor (i.e., the BOA of martin) is a gateway. Baker at Para. 0079 also describes a patient monitor as a hub device.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection, analysis, and display system of Martin having the calculation of a relevancy score associated with patient data and display of an ordered list of data based on the score of Douglass to transmit patient data from one device to another when the devices are within proximity with one another at taught by Baker, with the motivation of improving the accessibility to patient data.

REGARDING CLAIM(S) 14
Claim(s) 14 is/are analogous to Claim(s) 6, respectively, thus Claim(s) 14 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

Response to Arguments
Claim Objections
Regarding the objection to Claim 1, the Applicant has amended the claim to overcome the basis of objection.

Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues: 
Therefore, it is respectfully submitted that claims 1-20 fail to recite an abstract idea and the first part in the second step of the eligibility analysis fails.
Regarding (a), the Examiner disagrees for the reasons provided in the basis of rejection.
Moreover, corresponding to the second part of the second test, the communication module, the information monitoring module and the display formatting module in an ordered combination amount to significantly more than any judicial exception by remotely providing access to patient data for a particular patient, particularly for emergency personnel entering an emergency scene that may not have knowledge of one or more monitoring devices at the scene, more particularly whereby emergency personnel entering an emergency scene may not know about all monitoring devices at the scene from which relevant/contextually data can be collected nor have time to learn about all of the monitoring devices at the emergency scene.
Regarding (a), the Examiner disagrees. First, the Applicant has not stated why the “ordered combination” of modules might provide a practical application. The Applicant has not identified, not can the Examiner find, any evidence that the ordered combination is unconventional. In fact, the modules are just software modules on a generic computer. Second, the various problems identified by the applicant are not technical problems cause by the technological environment to which the claims are confined, a generic computer. While the invention may provide advantages, these advantages do not render the claims subject matter eligible. 
The Examiner respectfully submits that the Decision on Appeal dated 17 February 2022 indicates that the claimed invention on appeal was not subject matter eligible. Applicant has not amended the claims to add anything that would change this decision. The Examiner cannot suggest a path forward with respect to the lack of subject matter eligibility of the disclosed invention. 

Rejection under 35 U.S.C. § 112
Regarding the written description – new matter rejection of Claims 1-20, the Applicant has not addressed this basis of rejection and thus it is maintained. The as-filed disclosure does not provide disclosure of ranking of devices.
Regarding the written description – possession rejection of Claims 1-20, the Applicant argues that the cited portion of the Specification provides written description support for the ranking of devices. The Examiner respectfully disagrees. Even assuming that the ranking of devices equates to the ranking of patient data (which is does not), the portion of the Specification cited states that the relevance score and contextual data store can be used to rank patient data; however, there is no disclosure of how the two scores are used to arrive at a ranking of the data.
Regarding the indefiniteness rejection of Claims 1-20, the Applicant has amended the claim to overcome the bases of rejection.

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, these arguments are not persuasive. Applicant argues: 
Nonetheless, Martin fails to describe, expressly or inherently, the underlined limitations of the aforementioned limitations of independent claims 1, 9 and 16, particularly a conditional establishment of communications between the system and the monitoring devices based on the system searching for and entering communication envelopes of the monitoring devices and the relevance/contextual ranking of the connected monitoring devices in communication with the system as encompassed by the underlined limitations of the aforementioned limitations of independent claims 1, 9 and 16.
Regarding (a), the Examiner respectfully disagrees. As detailed in the basis of rejection, above, Martin teaches the argued features.
Specifically, as shown in FIG. 14, Martin teaches the system, upon a pipe activation, implements a determination of which a pre-selected mobile device(s) are connected to the system and only searches for unconnected pre-selected mobile device(s) within a communication envelope of the system.
Regarding (b), the Examiner respectfully disagrees. Martin at Fig. 13, 14, Para. 0167, etc. teaches that device discovery for new devices occurs automatically. The Examiner is unclear how this does not teach what is claimed. This is especially true given the fact that, as is known in the art, this is how Bluetooth operates and the system of Martin uses Bluetooth. The Examiner further notes that the claim only requires that the device is configured to perform the functions, which the device of Martin certainly is. 
Thus, for an obviousness analysis, the issue becomes does Douglass describe or teach a modification of Martin to incorporate aforementioned limitations of independent claims 1, 9 and 16.
Regarding (c), the Examiner respectfully submits that Douglas is not relied upon to teach the argued features.
Regarding the rejection of Claim 2-8, 10-15, and 17-20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained. 

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Falck (U.S. Pre-Grant Patent Publication No. 2009/0023391) which discloses a system that uses Bluetooth-enabled body-worn medical devices to collect patient data.
Nayak et al. (U.S. Pre-Grant Patent Publication No. 2014/0029411) which discloses a system for receiving data from patient sensors via gateways.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626